Citation Nr: 1646048	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Tinnitus is considered by VA to be a chronic disease listed under 38 C.F.R. 
 § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) apply.  Fountain v. McDonald, 27 Vet. App. 258   (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R.  § 3.309(b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Veteran has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he worked as a truck driver transporting personnel to the weapons and firing range during service and was exposed to various types of weapon noises.  He also stated that he is qualified as a rifle expert for marksmanship.  This is confirmed by the Veteran's DD 214 which indicates that the Veteran's specialty was motor vehicle operator and received a rifle expert badge.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

The Veteran was afforded a VA examination in July 2011 where the Veteran reported that he has been suffering from constant tinnitus for years and did not recall the exact date of onset.  He endorsed in-service noise exposure and post-service noise exposure in a machine shop.  He denied post-service recreational noise exposure.  The examiner opined that she could not state whether the Veteran's tinnitus was related to his hearing loss without resorting to mere speculation since the Veteran had a history of occupational noise exposure from post-service machine shop and maintenance work.  

The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus in service and since service.  The Veteran has reported the onset in service.  At the time of his initial claim in June 2011, the Veteran reported that tinnitus began in service.  While the VA examiner indicated that the Veteran could not recall the exact date of the onset of tinnitus, it was indicated that he reported that he had it for years, consistent with his initial report of tinnitus symptoms starting in service.  Therefore, the Board finds that the weight of the evidence shows continuity of symptoms of tinnitus in service and since service.  The Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


